Citation Nr: 1415292	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-18 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with secondary depressive disorder and alcohol dependence, rated 30 percent disabling prior to April 11, 2012 and 50 percent disabling thereafter.  

4. Entitlement to an initial compensable rating for a left ear hearing loss disability.

5.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2009, May 2011, and November 2011 rating decisions issued by the Regional Office (RO) in Manchester, New Hampshire.

The Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge in November 2012.  The Veteran and his wife also testified at a hearing before a decision review officer (DRO) at the RO in February 2012.

At the Veteran's hearing the Veteran testified that he was seeking a higher initial rating for left ear hearing loss.  The undersigned accepts the Veteran's testimony as a notice of disagreement to the November 2011 rating decision and waives the untimeliness thereof.   Thus, the issue has been added to the title page.  In correspondence submitted after the November 2012 hearing, the Veteran indicated that he was claiming TDIU. Since TDIU is a component of an increased rating claim, that issue has also been added to the title page.

The issues of entitlement to service connection for right ear hearing loss, higher initial ratings for left ear hearing loss and PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his hearing on November 29, 2012, the Veteran indicated that he wanted to withdraw his claim for service connection for benign prostatic hypertrophy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with respect to the issue of entitlement to service connection for benign prostatic hypertrophy and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of service connection for benign prostatic hypertrophy and it is dismissed.




ORDER

The appeal of the denial of service connection for benign prostatic hypertrophy is dismissed.


REMAND

The Veteran's claim for a right ear hearing loss disability was denied because, although a VA examiner related the Veteran's sensorineural hearing loss to his service, the degree of hearing loss was not severe enough for it to be considered a disability for VA purposes.  At his November 2012 hearing, the Veteran testified that his hearing got worse after the August 2011 VA audiological examination.  Therefore, he should be afforded another VA examination of his hearing to determine whether his right ear hearing loss now meets the criteria to be considered disabling by VA.

Additionally, the Veteran testified that the symptoms of his PTSD got worse after his April 2012 VA examination.  Therefore, he also should be afforded a new VA psychiatric examination.  Given his claim that he is unable to engage in substantially gainful employment due to PTSD, this examination should also specifically address the impact of the Veteran's psychiatric disorder on his employability.

The Veteran has not been issued a statement of the case for his appeal of the initial rating for his left ear hearing loss.  An unprocessed notice of disagreement should be remanded, not referred, to the AOJ for issuance of a statement of the case (SOC).  Manlincon v. West,  12 Vet. App 238, 240-241 (1999).  Thus, this claim must be remanded for issuance of a statement of the case.  See 38 C.F.R. §§ 3.160(c), 19.26 (2012). See also Manlincon, 12 Vet. App. at 240-241.  

Additionally, the Veteran's claim for TDIU has not been developed or adjudicated by the RO in the first instance and this should be accomplished prior to the return of the case to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA audiological evaluation.  All symptoms and functional effects of the Veteran's hearing loss should be documented in the examination report, including any effects on employability.  The examiner should also document pure tone thresholds for the frequencies of 500-4000 Hertz and speech discrimination thresholds using the Maryland CNC word list for each ear.

2.  Afford the Veteran another VA psychiatric examination.  All symptoms and functional effects of the Veteran's PTSD and other associated psychiatric disorder(s) should be set forth in detail.  The examiner should also discuss the effects of the Veteran's psychiatric disorder on his employability at the time of the examination and at all times since his service connection claim was filed in May 2009.

3.  Undertake all other appropriate development indicated for the Veteran's claim for TDIU, including provision of appropriate VCAA notice to the Veteran.

4.  Issue the Veteran a statement of the case addressing the issue of entitlement to an initial compensable rating for left ear hearing loss and inform the Veteran and his representative of the procedures necessary to perfect a substantive appeal of this issue.

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, and in the case of the Veteran's claim for a higher initial rating for left ear hearing loss, if a substantive appeal is filed, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


